United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William H. Brawner, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1910
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 13, 2013 appellant, through his attorney, filed a timely appeal from the
April 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish disability on or after
September 28, 1979 due to his accepted work injuries.
FACTUAL HISTORY
OWCP accepted that on November 4, 1978 appellant, then a 40-year-old mail carrier,
sustained cervical and low back strains when his postal vehicle was struck from behind by

1

5 U.S.C. §§ 8101-8193.

another vehicle.2 Appellant received continuation of pay from November 7 to December 25,
1978 and disability compensation for intermittent periods between December 26, 1978 and
August 29, 1979. He returned to limited-duty work on a full-time basis on August 30, 1979
without any wage loss.
Appellant resigned from the employing establishment effective September 28, 1979. He
filed a claim alleging that he was entitled to disability compensation beginning
September 28, 1979 due to his accepted work injuries.
In a report dated February 22, 1984, Dr. Roger L. Weir, an attending Board-certified
neurologist, stated, “[appellant’s] problems with his back and neck are caused by processes
which were induced by his injuries in 1972 and 1978. Similarly, [his] work limitations are due
to these injuries.”
In a May 8, 1984 report, Dr. Weir stated that appellant was first seen in January 1981
when he presented with pain in his back, neck and legs. Appellant reported that “his back had
been going out” since the fall of 1981 and that he would fall to the ground and be unable to get
up.
By decision dated January 9, 1986, OWCP denied appellant’s claim. It found that he
failed to submit sufficient medical evidence to establish that he was disabled on or after
September 28, 1979 due to his accepted work injuries.
In an August 15, 2011 letter, appellant, through counsel, requested reconsideration of his
claim. Counsel indicated that there was some connection to a “decision of May 24, 1983 by the
Merit Systems Protection Board” and appellant’s entitlement to disability compensation under
FECA. He stated that, once OWCP accepts a claim, it has the burden of justifying termination or
modification of compensation. Counsel asserted that it violated appellant’s due process rights
and did not justify its termination of his compensation.
Appellant submitted an August 13, 1987 report in which Dr. Weir indicated that his
symptoms seemed to fluctuate and stated, “His symptoms may be exacerbated by returning to a
job with sustained physical activities.” Dr. Weir diagnosed back pain, neck pain and muscle
spasms.
In a January 9, 1991 report, Dr. Weir indicated that appellant’s symptoms would be
markedly exacerbated by his prior work. He diagnosed back pain, neck pain, muscle spasm,
hypertension and hypercholesterolemia. Appellant submitted additional reports of Dr. Weir and
other attending physicians which did not address his accepted work injuries or contain an opinion
on the cause of his claimed disability. He resubmitted documents to OWCP, including the
February 22 and May 8, 1984 reports of Dr. Weir.
In an April 8, 2013 decision, OWCP affirmed the denial of appellant’s claim. It found
that he had not submitted sufficient medical evidence to establish disability on or after
September 28, 1979 due to his accepted work injuries.
2

OWCP previously accepted that appellant sustained a lumbar strain on January 8, 1972.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.4 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues, which must be proved by a preponderance of reliable, probative and substantial
medical evidence.5 It is well established that the possibility of future injury constitutes no basis for
the payment of compensation.6 The Board has long held that entitlement to benefits under statutes
administered by other federal agencies does not establish entitlement to benefits under FECA.7
ANALYSIS
OWCP accepted that on November 4, 1978 appellant sustained cervical and low back
strains when his postal vehicle was struck from behind by another vehicle.8 Appellant resigned
from the employing establishment effective September 28, 1979 and claimed that he was entitled
to receive disability compensation beginning September 28, 1979 due to his accepted work
injuries. OWCP denied his claim for work-related disability on and after September 28, 1979.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he was disabled on or after September 28, 1979.9 Before OWCP and on appeal, counsel argued
that it improperly terminated appellant’s compensation effective September 28, 1979.10 The
3

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

See E.J., Docket No. 09-1481 (issued February 19, 2010).

5

W.D., Docket No. 09-658 (issued October 22, 2009).

6

Gaeten F. Valenza, 39 ECAB 1349, 1356 (1988).

7

See Donald Johnson, 44 ECAB 540, 551 (1993).

8

OWCP previously accepted that appellant sustained a lumbar strain on January 8, 1972.

9

The Board notes that any medical opinion evidence that appellant submitted to support his claim for
compensation benefits should reflect a correct history and the physician should offer a medically sound explanation
of how the accepted work injuries caused disability for the claimed period.
10

In a brief submitted on appeal, counsel discussed a number of OWCP cases regarding its burden of proof to
terminate compensation. He argued that it violated appellant’s due process rights when it “retroactively” terminated
his compensation.

3

record, however, establishes that appellant returned to work without wage loss on
August 30, 1979. Appellant was not receiving compensation when he resigned and stopped
work on September 28, 1979. Therefore, OWCP did not terminate compensation. Appellant has
the burden of proof to establish entitlement to compensation on or after September 28, 1979 due
to his accepted work injuries.11
Appellant submitted a number of reports in which attending physicians discussed his
medical conditions, but none of these reports contained a rationalized medical opinion relating
any disability on or after September 28, 1979 to his January 8, 1972 or November 4, 1978 work
injuries.
In a report dated February 22, 1984, Dr. Roger L. Weir, an attending Board-certified
neurologist, stated, “[appellant’s] problems with his back and neck are caused by processes
which were induced by his injuries in 1972 and 1978. Similarly, his work limitations are due to
these injuries.” However, this report is of limited probative value on the relevant issue of this
case because Dr. Weir did not provide any description of appellant’s January 8, 1972 and
November 4, 1978 work injuries or explain how these soft tissue injuries could have caused
disability on or after September 28, 1979. In a May 8, 1984 report, he stated that appellant was
first seen in January 1981 when he presented with pain in his back, neck and legs and that since
the fall of 1981 his back had been “going out” on him. This report does not provide any
explanation of the cause of his reported back problems.
In an August 13, 1987 report, Dr. Weir diagnosed back pain, neck pain and muscle
spasms and stated, “[appellant’s] symptoms may be exacerbated by returning to a job with
sustained physical activities.” In a January 9, 1991 report, he diagnosed back pain, neck pain,
muscle spasm, hypertension and hypercholesterolemia and indicated that appellant’s symptoms
would be markedly exacerbated by his prior work. However, Dr. Weir did not provide an
opinion that appellant sustained any disability due to his January 8, 1972 or November 4, 1978
work injuries for any period. He seemed to suggest that appellant would sustain injury if he
returned to work, but it is well established that the possibility of future injury constitutes no basis
for the payment of compensation.12 Appellant submitted additional reports of Dr. Weir and other
attending physicians, but these reports did not address his accepted work injuries or contain an
opinion on the cause of his claimed disability on or after September 28, 1979.
Counsel also noted that there was some connection of his claim to a “decision of
May 24, 1983 by the Merit Systems Protection Board” and appellant’s entitlement to disability
compensation under FECA. The Board has long held that entitlement to benefits under statutes
administered by other federal agencies does not establish entitlement to benefits under FECA.13

11

See supra note 3. There also is no evidence that light duty necessitated by the work injury would not have
remained available had appellant not resigned. See Terry R. Hedman, 38 ECAB 222 (1986).
12

See supra note 6.

13

See supra note 7.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained disability on or after September 28, 1979 due to his accepted work injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

